NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-0370-21

CHANA RINGEL and
CR LAKEWOOD, LLC,
individually and derivatively
on behalf of BCR LAKEWOOD
HOLDINGS, LLC,

          Plaintiffs-Respondents,

v.

BR LAKEWOOD, LLC and
BENJAMIN RINGEL,

          Defendants-Appellants.


CHANA RINGEL, individually
and derivatively on behalf of
BCR OAKRIDGE, LLC,

          Plaintiffs-Respondents,

v.

BENJAMIN RINGEL and SUNSET
HILL OAKRIDGE PLAZA, LLC,

          Defendants-Appellants.
RUSHMORE CAPITAL, LLC,

    Intervenor-Respondent.


         Submitted September 12, 2022 – Decided October 20, 2022

         Before Judges Currier and Mayer.

         On appeal from the Superior Court of New Jersey,
         Chancery Division, Ocean County, Docket Nos.
         C-000127-15 and C-000152-16.

         Patterson Belknap Webb & Tyler LLP, attorneys for
         appellants (Peter C. Harvey, on the briefs).

         Giordano, Halleran, Ciesla, PC, and Koffsky Schwalb,
         LLC, attorneys for respondents Chana Ringel,
         individually and derivatively on behalf of BCR
         Oakridge, LLC, and CR Lakewood, LLC, individually
         and derivatively on behalf of BCR Lakewood Holdings,
         LLC (Matthew N. Fiorovanti and Efrem Schwalb, on
         the brief).

         Troutman Pepper Hamilton Sanders, LLP, and
         Avrohom C. Einhorn (Troutman Pepper Hamilton
         Sanders, LLP) of the Pennsylvania bar, admitted pro
         hac vice, on behalf of respondent Rushmore Capital,
         LLC (Angelo A. Stio, III, of counsel and on the brief;
         Avrohom C. Einhorn, on the brief).

PER CURIAM




                                                                   A-0370-21
                                   2
        Siblings Chana and Benjamin Ringel 1 own numerous properties through

various holding companies.        For many years, they have disagreed on the

management of the properties, resulting in protracted litigation. This action

concerns a dispute between plaintiffs Chana and CR Lakewood, a limited

liability company with Chana as the sole member. Defendants are Benjamin

and BR Lakewood, a limited liability company with Benjamin as the sole

member. CR Lakewood and BR Lakewood are fifty percent owners of BCR

Lakewood Holdings, LLC, jointly managed by Chana and Benjamin. BCR

Lakewood serves as a holding company for five single-asset subsidiary entities,

each owning one of five properties located in Lakewood.

        Chana brought a derivative action on behalf of BCR Lakewood alleging

Benjamin was making unilateral decisions regarding the entity that negatively

affected Chana and CR Lakewood. Plaintiffs sought injunctive relief to enjoin

Benjamin from further harming BCR Lakewood and to compel the sale or

dissolution of the entity.

        During the trial, the parties reached a settlement. They agreed to split four

of the five BCR Lakewood properties. The fifth property, Pinewood, would be

disposed of through a public sale.         After plaintiffs drafted a term sheet,


1
    Because the parties share a surname we refer to them by their first names.
                                                                               A-0370-21
                                          3
defendants disputed its terms and moved to enforce what they believed to be the

original settlement agreement. The trial court granted defendants' motion and

ordered the public sale. After additional motion practice by both parties, the

trial court issued an order and statement of reasons regarding the settlement

agreement. The parties thereafter executed the agreement, which stated in

pertinent part:

            The [p]arties agree to sell the Pinewood Complex to a
            third party purchaser or to either Chana Ringel or
            Benjamin Ringel, solely or in partnership or
            conjunction with any person or entity, via an arm's
            length sales process ("Sale Process") intended to
            maximize the value of the Pinewood Complex, to be
            brokered by a mutually acceptable real estate broker
            (the "Broker") pursuant to a listing agreement with the
            Broker in a form mutually acceptable to the [p]arties.
            . . . The Sale Process shall provide for the sale of the
            Pinewood Complex to the highest bidder pursuant to a
            binding agreement without any contingencies to closing
            including without limitation any due diligence or
            mortgage contingency. The proceeds of such sale (net
            of any customary closing costs, apportionment of
            Property Expenses, and out of pocket costs and
            expenses associated with the sale incurred by, or
            payable to, the Broker) shall be split equally between
            the CR Parties and the BR Parties, subject to the amount
            to the $2.5 million of escrowed funds from each side
            ($5 million in total). In the event of such contingency,
            the [p]arties agree to fully cooperate with the sale of the
            Pinewood Complex, including signing all necessary
            documents, facilitating access to the Pinewood
            Complex to the Broker, other brokers, and prospective
            buyers, and promptly providing or authorizing the

                                                                          A-0370-21
                                        4
            provision of such financial and other information as
            may be requested by prospective buyers. The [p]arties
            shall have no discretion over the terms and
            consideration of any sale by the Broker other than that
            such sale shall comply with this provision of the Sale
            Process.

            (emphasis added.)

The parties were permitted to bring any dispute to the court regarding the sale.

The trial court retained jurisdiction to implement the terms of the agreement.

      The parties agreed on Joseph Brecher as the broker for the public sale.

After a first round of bids, a second round occurred which was to be the best and

final round. The highest bidder in the second round was Rushmore Capital.

AJH Management's bid was the fourth highest, coming in over $1,000,000 less

than Rushmore's bid.

      Brecher conducted a third round of bids because he

            was approached by . . . a partner of AJH . . . and said
            that he was going to be partners with AJH if they were
            successful in buying this property . . . and he thinks they
            can be much more aggressive than their best and final.
            . . . and they were willing to really go extremely
            aggressive on this a lot more than they did in their best
            and final.

Rushmore Capital again had the highest bid at $45,625,000. The second highest

bid—$45,500,000—came from AJH.              Because Rushmore was the highest

bidder, Brecher awarded it the sale of Pinewood.

                                                                           A-0370-21
                                        5
        In May 2021, plaintiffs sought the court's approval of the sale of Pinewood

to Rushmore, stating defendants had "not agreed to send the [sale] contract and

. . . instead propos[ed] a further process that w[ould] result in further delays of

the sale of the property." In response, defendants contended that Brecher had a

conflict of interest with Rushmore that required the disqualification of the bid.

AJH also emailed Brecher with another bid—$45,800,000—the highest bid to

date.

        Defendants filed an order to show cause requesting the court accept AJH's

bid as the highest, or alternatively, order a bid-off between the two highest

bidders, and order Brecher to disclose his relationship with Rushmore should

Rushmore be involved in the bid-off. Plaintiffs cross-moved for an order selling

Pinewood to Rushmore.

        On June 4, 2021, the court heard the motions and issued an oral decision

and accompanying order. During the hearing, Brecher testified regarding his

family's investments in properties either owned by Rushmore or properties in

which Rushmore had an interest.         In addressing defendants' assertion that

Brecher had a conflict of interest, the judge found Brecher's wife and brother-




                                                                             A-0370-21
                                         6
in-law2 had interests in several properties (apartment complexes) with which

Rushmore also had a connection. The judge noted that Brecher was not the

broker in any of the deals and that "he was one of hundreds of limited partners

and that he made no decisions based on that relationship." The court concluded

there was no conflict of interest and no reason to disqualify the broker or the bid

on those grounds.

      Brecher also testified regarding his communications with the bidders

seeking final and best bids. Brecher admitted that while there was an original

offering memorandum, there was no "written advice to potential purchasers that

there was a highest and best due date." He stated that he orally informed each

bidder there was going to be "a second round of bidding and if there was any

information they needed . . . that we would have a best and final." Brecher

conceded he never told the bidders in writing or in the bid package that the final

and best offers were due on a certain date.

      In considering the bidding, the court found that the lack of a written

contract violated the statute of frauds. And there was no clear and convincing

evidence to establish an oral contract with any of the bidders. Therefore, the



2
  Brecher also testified that his son-in-law had previously worked for Rushmore
as a property manager but had resigned from the position prior to the bid award.
                                                                             A-0370-21
                                        7
court rejected the bids and ordered Brecher to conduct a new bidding process

with certain specified conditions.

      The bids were received in the manner prescribed by the judge. The results

were: Rushmore at $47,100,000; GM Equities at $46,500,000; BR Lakewood at

$46,391,000; and AJH at $46,300,000. Court-appointed counsel overseeing the

process informed the parties that Rushmore was the highest bidder.

      The same day, defendants wrote to the court stating that BR Lakewood

was the highest bidder and requesting a conference. Plaintiffs subsequently filed

an order to show cause seeking a declaratory judgment that Rushmore was the

highest bidder. Defendants cross-moved for an adjudication that BR Lakewood

was the highest bidder. Rushmore moved to intervene.

      On August 23, 2021, the court heard arguments on the motions. The court

granted Rushmore's motion to intervene.

      Plaintiffs argued Rushmore was the highest bidder because the settlement

agreement was clear and unambiguous and contract interpretation law required

the court to find the highest bid is determined by the highest offered purchase

price. Defendants contended the parties' intent in the settlement agreement was

to make the property as profitable as possible by accepting the bid that netted

the parties the highest profit. Defendant asserted that the ramifications of the


                                                                           A-0370-21
                                       8
New Jersey State Transfer tax and the broker's commission on the BR Lakewood

bid netted the parties a higher profit.         Plaintiffs contested defendants'

calculations.

      In an oral decision, the court found the term "highest bidder" was clear

and unambiguous and Rushmore submitted the highest bid. The court stated the

settlement agreement did not entail taking into consideration the effects of any

taxes or fees prior to a determination of the highest bid. In addition, the bidders

were not informed that the highest bid would be calculated using a certain tax

rate or a calculation of net proceeds. The court granted plaintiffs' motion in an

August 25, 2021 order and denied defendants' cross-motion on August 23, 2021.

      On appeal, defendants contend the court erred in declaring Rushmore the

winning bidder because the "highest bidder" refers to the bidder whose offer

yields the maximum sales proceeds to the sellers. Defendants also assert the

court erred in denying its motion to disqualify Brecher because they established

he had a conflict of interest.

      We apply a deferential standard in reviewing a trial judge's factual

findings. Balducci v. Cige, 240 N.J. 574, 594-95 (2020); Cesare v. Cesare, 154

N.J. 394, 411-12 (1998); Rova Farms Resort, Inc. v. Invs. Ins. Co., 65 N.J. 474,

484 (1974). A trial judge's findings will be binding on appeal so long as they


                                                                             A-0370-21
                                        9
are supported by "adequate, substantial, credible evidence." Cesare, 154 N.J. at

411-12.    However, a "trial court's interpretation of the law and the legal

consequences that flow from established facts are not entitled to any special

deference." Rowe v. Bell & Gossett Co., 239 N.J. 531, 552 (2019) (quoting

Manalapan Realty, L.P. v. Twp. Comm. of Manalapan, 140 N.J. 366, 378

(1995)).

      We begin by addressing defendants' contention regarding the meaning of

the "highest bidder" in the parties' settlement agreement.          "A settlement

agreement between parties to a lawsuit is a contract, governed by the general

principles of contract law." Savage v. Twp. of Neptune, 472 N.J. Super. 291,

305 (App. Div. 2022) (alterations and citations omitted).          We review the

interpretation of a contract de novo. Kieffer v. Best Buy, 205 N.J. 213, 222-23

(2011) (citing Jennings v. Pinto, 5 N.J. 562, 569-70 (1950)); Manalapan Realty,

L.P., 140 N.J. at 378.

      The "basic tenet of contract interpretation is that contract terms should be

given their plain and ordinary meaning." Kernahan v. Home Warranty Adm'r of

Fla., Inc., 236 N.J. 301, 321 (2019) (citations omitted). While the touchstone of

contract interpretation is for a court to determine the intention of the contracting

parties, "[i]t is not the real intent but the intent expressed or apparent in the


                                                                              A-0370-21
                                        10
writing that controls."   Garfinkel v. Morristown Obstetrics & Gynecology

Assocs., 168 N.J. 124, 135 (2001) (alteration in original) (citations omitted).

Thus, one party's intention concerning the meaning of a contract provision, when

secret and not expressed in the contract itself, is immaterial and inadmissible,

and cannot serve to vary the contract's terms. See Domanske v. Rapid-Am.

Corp., 330 N.J. Super. 241, 246 (App. Div. 2000); see also Brawer v. Brawer,

329 N.J. Super. 273, 283 (App. Div. 2000) (holding that the fact that a

contracting party "has a different, secret intention from that outwardly

manifested" is immaterial) (citations omitted).

      A court should enforce a contract based on the parties' intent, the contract's

express terms, and the surrounding circumstances and purpose of the contract.

Cypress Point Condo. Ass'n, Inc. v. Adria Towers, L.L.C., 226 N.J. 403, 415

(2016) (quoting Manahawkin Convalescent v. O'Neill, 217 N.J. 99, 118 (2014)).

But when "the language of a contract is plain and capable of legal construction,

the language alone must determine the agreement's force and effect." Ibid.

      The trial court concluded that the term "highest bidder" was clear and

could be interpreted using its plain language because the settlement agreement

did not indicate that the parties or buyers were to consider any transactional

taxes or fees. The agreement did not include an instruction for the calculation


                                                                              A-0370-21
                                       11
of net proceeds.    Furthermore, accepting defendants' interpretation would

complicate the process as the buyers' and seller's tax situation were different,

and the parties intended the sale process to be simple, not complex. As the court

stated, defendants' interpretation "undercuts" and "destroys" the parties'

intention of a "clear, transparent, and easy process."

      We see no error in the trial court's finding that the parties intended the

term "highest bidder" to mean the face value of the bid, and not the net proceeds

that would result from the bid. The plain, commonly accepted meaning of

"highest bidder" is who offers the greatest price for the property. The settlement

agreement stated Pinewood should be sold "to the highest bidder pursuant to a

binding agreement." The agreement also directed the dispersal of the sales

proceeds, stating "[t]he proceeds of such sale (net of any customary closing

costs, apportionment of Property Expenses, and out of pocket costs and expenses

associated with the sale incurred by, or payable to, the [b]roker) shall be split

equally between the" parties.

      In addition, the agreement also referred to taxes and instructed the parties

to "cooperate with each other in good faith and in a timely manner to take

advantage of any tax savings or tax deferral strategies to maximize realization

of the value of" Pinewood.


                                                                            A-0370-21
                                       12
      The inclusion of these provisions in the agreement defeats defendants'

argument. Furthermore, the clauses relied on by defendants refer to post-bid

procedures and are not related to the bidding process. There was no instruction

to the bidders to consider any tax ramifications. Nor did potential bidders have

the necessary information to make that financial decision. They were informed

instead to make their best bid. Rushmore was the highest bidder as defined

under the parties' settlement agreement.

      We turn to defendants' assertion that the trial court erred in refusing to

disqualify Brecher.    The court heard Brecher testify regarding his family

relationships with various entities and made factual findings. We discern no

reason not to defer to those findings.

      Furthermore, Brecher was not acting in a quasi-judicial capacity as

defendants contend. See Starr v. Reinfeld, 267 N.J. Super. 25, 31 (App. Div.

1993) (quoting Levine v. Wiss & Co., 97 N.J. 242, 250-51 (1984)) (To determine

if a person is working in a judicial or quasi-judicial capacity, the person must be

able to "exercise . . . discretionary judgment" similar to a judge or arbitrator).

      Brecher was selected by the parties. His authority arose out of the parties'

settlement agreement. He did not resolve any conflicts between the parties or

determine legal rights.    He simply used his specialized skill as a broker,


                                                                              A-0370-21
                                         13
specifically in the Lakewood area dealing with properties worth tens of millions

of dollars, to find potential buyers for Pinewood. He then sent the potential

buyers information regarding the bidding process.         After the bids were

completed, the court-appointed attorney managed the sale. Defendants have not

demonstrated any error in the judge's decision to deny the disqualification of

Brecher.

      Affirmed.




                                                                          A-0370-21
                                      14